DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on July 23, 2021.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
5.	The specification is objected to for information provided on page 2, paragraph 0002, where the current status of the Cross Reference of Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Claim Objections
6.	Claim 4 and 14 are objected to because of the following informalities:  
As per claims 4 and 14, lines 1-2, recites to include the limitation, “wherein the payload comprises object store name information further comprising” should be changed to, for example ,  --wherein the data in the payload comprises object store name information and further comprising -- .  Appropriate correction is required.
Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-7, 10-17, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,086,613B2. 
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 11,086,613B2
1. A system, comprising: memory configured to store instructions; and a processor configured to execute the instructions, that when executed cause the processor to: 
       receive a payload comprising a Uniform Resource Locator (URL) path to a repository location to policy code to update a bucket policy code; 


    parse the payload to determine the URL path;
     retrieve, via the URL path, the policy code from the repository location; 



      

      deploy the policy code received in the payload in an object store to update the bucket policy code; and
          provide a notification comprising an indication of the update to the bucket policy code.  

2. The system of claim 1, wherein the payload comprises one or more details of a committer who requested the update of the bucket policy code, the one or more details comprising a name, an email address, a username, or a combination thereof.  

1. A system, comprising: …
receive a payload comprising a Uniform Resource Locator (URL) path to a repository location to policy code to update a bucket policy code; …provide a notification comprising an indication of the update to the bucket policy code.  

3. The system of claim 1, the processor to determine an object store name for the object store based on data in the payload.  







4. The system of claim 3, wherein the payload comprises object store name information further comprising an identifier, a short name, a long name, or a combination thereof.  

5. The system of claim 1, wherein the instructions are implemented as an Amazon Web Services (AWS) Lambda function which is triggered to automatically execute responsive to receipt of the payload.  

6. The system of claim 5, wherein the AWS Lambda function is subscribed to receive the payload from a Simple Notification Service (SNS) via an Application Programming Interface (API).  

7. The system of claim 1, the processor to: perform a validation on the policy code prior to the deploying of the policy code in the object store; in response to the policy code not being valid, send a communication to a committer informing of an unsuccessful validation and halt the instructions; and in response to the policy code being valid, permit the instructions to proceed.  

10. The system of claim 1, the processor to store a backup copy of an existing policy code in the object store prior to deploying the policy code.

 
 
1. A system, comprising: memory configured to store instructions; and a processor configured to execute the instructions, that when executed cause the processor to:
   receive a payload indicative of a policy code change, the payload comprising a Uniform Resource Locator (URL) path to a repository location where the policy code is stored, object store name information, and an indication of a type of the policy code change;
    parse the payload to determine the URL path and the type of the policy code change;
    retrieve the policy code from the repository location based on the URL path; 
       determine a name for an object store to store the policy code based on the object store name information; 
          store a backup copy of any existing policy code in the object store; 
      deploy the policy code received in the payload in the object store; and
           
        communicate, to a server or app, a notification comprising an indication of the policy code change.

2. The system of claim 1, wherein the payload comprises one or more details of a committer who requested the policy code change, the one or more details comprising a name, an email address, a username, or a combination thereof.

3. The system of claim 1, wherein the type of the policy code change is one of a new policy code or an updated policy code, and the payload comprising an indication of the policy code if the policy code is updated.



1. A system, comprising: 
   receive a payload indicative of a policy code change, the payload comprising a Uniform Resource Locator (URL) path to a repository location where the policy code is stored, object store name information, and an indication of a type of the policy code change;
    …notification comprising an indication of the policy code change.


4. The system of claim 1, wherein the object store name information comprises an identifier, a short name, a long name, or a combination thereof.

5. The system of claim 1, wherein the instructions are implemented as an Amazon Web Services (AWS) Lambda function which is triggered to automatically execute responsive to the receipt of the payload.

6. The system of claim 5, wherein the AWS Lambda function is subscribed to receive the payload from a Simple Notification Service (SNS) via an Application Programming Interface (API).

7. The system of claim 1, the processor to: perform a validation on the policy code prior to the deploying of the policy code; in response to the policy code not being valid, send a communication to a committer informing of an unsuccessful validation and halt the instructions; and in response to the policy code being valid, permit the instructions to proceed.

1. A system, comprising: …
   store a backup copy of any existing policy code in the object store; 
     deploy the policy code received in the payload in the object store; and…an indication of the policy code change.



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, although system claims 1-7 of U.S. Patent No. `613 are not identical, they are not patentably distinct from the system claims 1-7 and 10 of the current examined application because the U.S. Patent No. ‘078  claims read on the current examined system claims application. 
Similar notation is also applied to method claims 11-17 and 20 of the current examined application over teaching of method claims 8-14 the U.S. Patent No. `613 since the method claims recited similar limitation as to system claims. 
Accordingly, claims 1-7, 10-17, and 20 of the current examined application are not patentably distinct from claims 1-14 of the U.S. Patent Application No. ‘613 and as such are unpatentable for anticipated-type double patenting. 
9.	Claims 8 and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,086,613B2 in view of HU (US 20170244753 A1, hereinafter Hu). 
	As to claim 8, it is to note that U.S. Patent No.’ 613 does not explicitly disclose, but, Hu, in an analogous art, discloses that the payload is received from a publicly available code version control application – (e.g., second client 320 tries to fetch a payload  (which is create by server 340) in the form of git commit in a Distributed Version Control System (DVCS) from the unique URL, …. Second client 320 fetches C′.sub.1 from the unique URL, provided by Server 340; …2. Second client 320 checks out C′.sub.1 to get its content—See Hu, at least 0056, 00073-0074). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into payload as seen in claim 1 of the U.S. Patent No.’ 613 since doing so would further optimizing the ability to managed and updated without policy code.
Furthermore, method claim 18 of the current examined application recites the same limitation as to method claim 8; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into payload as seen in method claim 8 of the U.S. Patent No.’ 613 since doing so would further optimizing the ability to managed and updated without policy code.
Accordingly, claims 1 and 18 of the current examined application are not patentably distinct from claims 1 and 8 of the U.S. Patent Application No. ‘613 in view of Hu and as such are unpatentable for obvious-type double patenting. 
10.	Claims 9 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,086,613B2 in view of Padmanabhan et al. (US 20200252406 A1, hereinafter Padmanabhan). 
As to claim 9, it is to note that U.S. Patent No.’ 613 does not explicitly disclose, but, Padmanabhan, in an analogous art, discloses that the payload is in a JavaScript Object Notation (JSON) format – (e.g., Such Web services may include any application entity that may be identified, named, addressed, or handled, in any way permitted by the application, via the public Internet, with so called RESTful Web service permitting requests to be made to a resource's URI which will then in turn elicit a responsive payload formatted in HTML, XML, JSON, or some other selected format – see Padmanabhan, at least 0190). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Padmanabhan’ s teaching into  payload as seen in claim 1 of the U.S. Patent No.’ 613 since doing so would further aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as seen in Padmanabhan (e.g., 0190).
Furthermore, method claim 19 of the current examined application recites the same limitation as to method claim 9; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Padmanabhan’ s teaching into payload as seen in method claim 8 of the U.S. Patent No.’ 613 since doing so would further aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as seen in Padmanabhan (e.g., 0190).
Accordingly, claims 1 and 19 of the current examined application are not patentably distinct from claims 1 and 8 of the U.S. Patent Application No. ‘613 in view of Padmanabhan and as such are unpatentable for obvious-type double patenting. 
11.	Claims 1, 2, 5, 7-9, 14, and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5-6, 9, 13-14, and 17 of U.S. Patent No. 10,489,144 B1.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 10,489,144 B1
11. A computer-implemented method, comprising: 



    31Attorney Docket No. 1988.0043C2 






   receiving, by a server, a payload comprising a Uniform Resource Locator (URL) path to a repository location to policy code to update a bucket policy code;
 





    parsing, by the server, the payload to determine the URL path; retrieving, by the server at the URL path, the policy code from the repository location; deploying the policy code received in the payload in an object store to update the bucket policy code; and 




              
           providing a notification comprising an indication of the update to the bucket policy code.  



         


   
   12. The computer-implemented method of claim 11, wherein the payload comprises one or more details of a committer who requested the update to the bucket policy code, the one or more details comprising a name, an email address, a username, or a combination thereof.  
 



15. The computer-implemented method of claim 11, comprising automatically executing instructions are implemented as an Amazon Web Services (AWS) Lambda function responsive to the receiving of the payload.  





17. The computer-implemented method of claim 11, the processor to: perform a validation on the policy code prior to the deploying of the policy code in the object store; in response to the policy code not being valid, sending a communication to a committer informing of an unsuccessful validation and halt the instructions; and in response to the policy code being valid, permitting the instructions to proceed.  
 










20. The computer-implemented method of claim 11, the processor to




     store a backup copy of an existing policy code in the object store prior to deploying the policy code.

8. A bucket policy management method to implement bucket policy management operations for bucket policy code changes, the bucket policy management method comprising: 
       monitoring for receipt into a topic, of a payload indicative of a bucket policy code change submitted per request of a committer; and triggering an automatic bucket policy management handling designated for the topic, the bucket policy management handling including automatically: 
        determining, from the payload, a Uniform Resource Locator (URL) path to a repository location where the bucket policy code is stored; 
  determining, from the payload, details of the committer who requested the bucket policy code change; determining, from the payload, whether a type of the bucket policy code change is a new bucket policy code or an updated bucket policy code; 
          utilizing the URL path to fetch the bucket policy code from the repository location, and if checking a predetermined validation of the bucket policy code is successful: determining a bucket name of a bucket for holding the bucket policy code; storing a backup copy of any existing bucket policy code in the bucket having the bucket name; and updating the existing bucket policy code in the bucket with the bucket policy code of the bucket policy code change; and 
         notifying a team collaboration hub service of predetermined information selected from a list including: the bucket policy code change; the details of the committer who requested the bucket policy code change; the type of the bucket policy code change; whether validation of the bucket policy code was successful; and the bucket name of the bucket holding the bucket policy code.

9. The bucket policy management method as claimed in claim 8, wherein the payload is configured to comprise payload content detailing at least: the URL path to the repository location where the bucket policy code is stored; details of the committer who requested the bucket policy code change; and whether a type of the bucket policy code change is a new bucket policy code or an updated bucket policy code.

13. The bucket policy management method as claimed in claim 8, wherein at least a portion of the bucket policy management method is implemented via an Amazon Web Services (AWS) Lambda function which is triggered to execute responsive to the receipt into the topic, of the payload indicative of the bucket policy code change submitted per request of the committer.

(11&14).
  11. A bucket policy management method to implement bucket policy management operations for bucket policy code changes, the bucket policy management method comprising: 
       …, and if checking a predetermined validation of the bucket policy code is successful: … and updating the existing bucket policy code in the bucket with the bucket policy code of the bucket policy code change; and … code.
14.
The bucket policy management method as claimed in claim 8, further comprising:
 if the checking of the predetermined validation of the bucket policy code is unsuccessful, providing a communication to the committer informing of an unsuccessful validation.

8. A bucket policy management method to implement bucket policy management operations for bucket policy code changes, the bucket policy management method comprising: 
       
storing a backup copy of any existing bucket policy code in the bucket having the bucket name; and updating the existing bucket policy code in the bucket with the bucket policy code of the bucket policy code change; … policy code.



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, although method claims 8, 9, 13, and 14 of U.S. Patent No. `144 are not identical, they are not patentably distinct and/or would have been obvious from the method claims 11, 12, 15, 17, and 20 of the current examined application. 
 Similar notation is also applied to system claims 1, 2, 7 and 10 of the current examined application over teaching of system claims 15, 16, and 20 the U.S. Patent No. `144  since the system claims 1, 2, 7 and 10 of the current examined application recites the same limitation as to method claims 8, 9, 13, and 14. 
Furthermore, system claim 5 of the current examined application recite the same limitation as to method claim 15;  accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of method claim 13 of U.S. Patent No. `144 on the system claim 5 of the current examined application and accomplish the predictable results as noted above. 
Accordingly, claims 1, 2, 5, 7, 11-12, 15, 17 and 20 of the current examined application are not patentably distinct from claims 8, 9, 13-16, and 20 of the U.S. Patent Application No. ‘144 and as such are unpatentable for obvious-type double patenting. 
12.	Claims 8 and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 10,489,144 B1 in view of HU (US 20170244753 A1, hereinafter Hu). 
	As to claim 8, it is to note that U.S. Patent No.’ 144 does not explicitly disclose, but, Hu, in an analogous art, discloses that the payload is received from a publicly available code version control application – (e.g., second client 320 tries to fetch a payload  (which is create by server 340) in the form of git commit in a Distributed Version Control System (DVCS) from the unique URL, …. Second client 320 fetches C′.sub.1 from the unique URL, provided by Server 340; ...2. Second client 320 checks out C′.sub.1 to get its content—See Hu, at least 0056, 00073-0074). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into payload as seen in  system claim 15 of the U.S. Patent No.’ 144 since doing so would further optimizing the ability to managed and updated without policy code.
Furthermore, method claim 18 of the current examined application recites the same limitation as to method claim 8; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into payload as seen in method claim  8 of the U.S. Patent No.’ 144 since doing so would further optimizing the ability to managed and updated without policy code.
Accordingly, claims 1 and 18 of the current examined application are not patentably distinct from claims 8 and 15 of the U.S. Patent Application No. ‘144 in view of Hu and as such are unpatentable for obvious-type double patenting. 
13.	Claims 9 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,489,144 B1 in view of Padmanabhan et al. (US 20200252406 A1, hereinafter Padmanabhan). 
As to claim 9, it is to note that U.S. Patent No.’ 144 does not explicitly disclose, but, Padmanabhan, in an analogous art, discloses that the payload is in a JavaScript Object Notation (JSON) format – (e.g., Such Web services may include any application entity that may be identified, named, addressed, or handled, in any way permitted by the application, via the public Internet, with so called RESTful Web service permitting requests to be made to a resource's URI which will then in turn elicit a responsive payload formatted in HTML, XML, JSON, or some other selected format – see Padmanabhan, at least 0190). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Padmanabhan’ s teaching into  payload as seen in the system claim 15 of the U.S. Patent No.’ 144 since doing so would further aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as seen in Padmanabhan (e.g., 0190).
Furthermore, method claim 19 of the current examined application recites the same limitation as to method claim 9; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Padmanabhan’ s teaching into payload as seen in method claim 8 of the U.S. Patent No.’ 144 since doing so would further aim for fast performance, reliability, and the ability to grow, by re-using components that can be managed and updated without affecting the system as seen in Padmanabhan (e.g., 0190).
Accordingly, claims 1 and 19 of the current examined application are not patentably distinct from claims 8 and 15 of the U.S. Patent Application No. ‘144 in view of Padmanabhan and as such are unpatentable for obvious-type double patenting. 
Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192